DETAILED ACTION
Claims 1-10 and 25-34 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/14/2021 has been entered.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-10 and 25-34 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Examiner suggests incorporating more claim language to overcome the prior art rejection and advance prosecution, preferably towards an allowance. Examiner is open to discussing potential claim language in light of the specification to expedite prosecution.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 5,881,807 (i.e. Bøe et al.) in view of US Publication 2008/0196901 A1 (i.e. Aguirre et al.).

In regards to claim 1, Bøe discloses: A steerable sub (sub comprising at least elements 6, 7, 38, 39 as shown in at least figures 2 & 4) for controlling an angular orientation of a well tool (as shown in at least figure 2) in a well (at least column 3, line 3- column 4, line 65 introduces the steerable sub apparatus to comprise of rolls 39 or wheels arranged at the gland plate and at the injector body, respectively, rendering it possible to rotate the injector, for instance when searching for openings in the well wall), the steerable sub comprising: 
	a housing extending along a longitudinal axis (as shown in at least figures 2 & 4; such as casing of sub(s)); 
	a steering element (at least 39) attached to the housing and configured (i) to partially extend out of the housing and to move along the longitudinal axis and (ii) to turn in either one of two directions, to tilt a steering orientation of the steering element relative to the longitudinal axis (at least column 3, line 3- column 4, line 65 introduces the steerable sub apparatus to comprise of rolls 39 or wheels arranged at the gland plate and at the injector body, respectively, rendering it possible to rotate the injector, for instance when searching for openings in the well wall; column 4, lines 23-65 introduces the injector may be provided with cantilevered rolls 39 or wheels arranged at the gland plate and at the injector body, respectively, rendering it possible to rotate the injector, for instance when searching for openings in the well wall); and 
	an actuation mechanism (comprising of at least elements 3, 18, 26, 27) connected to the steering element (as shown in at least figures 2 & 4) and configured to change the steering orientation of the steering element relative to the longitudinal axis (at least column 3, line 3- column 4, line 65 introduces the steerable sub apparatus to comprise of rolls 39 or wheels arranged at the gland plate and at the injector body, respectively, rendering it possible to rotate the injector, for instance when searching for openings in the well wall) 
by turning the steering element (column 4, lines 23-65 introduces the injector may be provided with cantilevered rolls 39 or wheels arranged at the gland plate and at the injector body, respectively, rendering it possible to rotate the injector, for instance when searching for openings in the well wall).
	However, Bøe appears to be silent in regards to: a steering element attached to the housing and configured (i) to partially extend out of the housing and to move along the longitudinal axis while contacting the well and (ii) to turn in either one of two directions, which are perpendicular to the longitudinal axis, to tilt a steering orientation of the steering element relative to the longitudinal axis;
	an actuation mechanism connected to the steering element and configured to change the steering orientation of the steering element relative to the longitudinal axis by turning the steering element while contacting the wall.
 (at least 127) attached to the housing (at least 110) and configured (i) to partially extend out of the housing (as shown in at least figures 2 & 5) and to move along the longitudinal axis while contacting the well and (ii) to turn in either one of two directions, which are perpendicular to the longitudinal axis (Examiner notes this limitation is inherently taught within Aguirre as the rotation of an element can be either clockwise or counter-clockwise), to tilt a steering orientation of the steering element relative to the longitudinal axis (at least 180; at least paragraph [0035-0036] introduces “…traction elements 127 in the form of rolling wheels as depicted in FIGS. 2-4 may be steered by radial forces across the surface of the wall 250 in a direction and manner that maintains alignment with the largest possible diameter of the well 200…”);
	an actuation mechanism (comprising at least 125) connected to the steering element and configured to change the steering orientation of the steering element relative to the longitudinal axis by turning the steering element while contacting the wall (at least paragraph [0018-0020] and figures 1-3 introduces “…where the tractor portion 150 appears rotable in one direction about the axis 180 that is opposite a potential rotation of the centralizing portion 175 about the axis 180 (see arrows 190, 195)…”; “…the tractor portion 150 is configured for continuous movement with arms 125 extending from an arm cavity 130 in the elongated body 110…”; at least paragraph [0035-0036] introduces “…traction elements 127 in the form of rolling wheels as depicted in FIGS. 2-4 may be steered by radial forces across the surface of the wall 250 in a direction and manner that maintains alignment with the largest possible diameter of the well 200…”).
	Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made, to modify the teachings of Bøe to include the teachings of Aguirre, by modifying the steerable sub for controlling an angular orientation of a well tool in a well taught by Bøe to include for at least a steering element to be attached to the housing and configured (i) to partially extend out of the housing and to move along the longitudinal axis while contacting the well and (ii) to turn in either one of two directions, which are perpendicular to the longitudinal axis taught by Aguirre for delivering tools through hydrocarbon wells (at least paragraph [0002]). Furthermore, doing so, allows for the tool to be positioned at a well location of interest in spite of the non-vertical nature of such wells (at least paragraph [0003]).

In regards to claim 2, Bøe further discloses: a controller located within the housing and configured to control the actuation mechanism; and a power source that powers the controller and the actuation mechanism (at least column 3, lines 3-19 introduces the lever arms/pantograph is operated by a piston rod 18 forming a part of a piston/cylinder device 5, 25; the system comprises a piston pump 4 driven by an electric motor 3 in such a manner that pressurized well fluid is transported to the cylinder 5 via the slide valve 2 and the connections 19 and 20; the fluid transported to the cylinder 5 will be led to the one side of the piston 25 or the other, depending on the position of the slide valve 2; when the piston 25 is in the position as shown in FIG. 3, section 10, the pantograph 6 and the gland plate 7 are in a retracted position in the injector).

In regards to claim 3, Bøe further discloses: wherein the controller is configured to independently (via at least elements 18, 26, 27) control the actuation mechanism (at least column 3, lines 3-19 introduces the lever arms/pantograph is operated by a piston rod 18 forming a part of a piston/cylinder device 5, 25; the system comprises a piston pump 4 driven by an electric motor 3 in such a manner that pressurized well fluid is transported to the cylinder 5 via the slide valve 2 and the connections 19 and 20; the fluid transported to the cylinder 5 will be led to the one side of the piston 25 or the other, depending on the position of the slide valve 2; when the piston 25 is in the position as shown in FIG. 3, section 10, the pantograph 6 and the gland plate 7 are in a retracted position in the injector).

In regards to claim 4, Bøe further discloses: wherein the actuation mechanism (comprising at least element 3) includes an engine (at least column 3, lines 3-19 introduces the lever arms/pantograph is operated by a piston rod 18 forming a part of a piston/cylinder device 5, 25; the system comprises a piston pump 4 driven by an electric motor 3 in such a manner that pressurized well fluid is transported to the cylinder 5 via the slide valve 2 and the connections 19 and 20; the fluid transported to the cylinder 5 will be led to the one side of the piston 25 or the other, depending on the position of the slide valve 2; when the piston 25 is in the position as shown in FIG. 3, section 10, the pantograph 6 and the gland plate 7 are in a retracted position in the injector).

In regards to claim 5, Bøe further discloses: wherein the steering element is a steering wheel (at least column 3, line 3- column 4, line 65 introduces the steerable sub apparatus to comprise of rolls 39 or wheels arranged at the gland plate and at the injector body, respectively, rendering it possible to rotate the injector, for instance when searching for openings in the well wall).

In regards to claim 6, Bøe further discloses: wherein the steering wheel is located fully outside the housing (as shown in at least figures 2 & 4).

In regards to claim 7, Bøe further discloses: wherein the steering element is a fin (as shown in at least figures 2 & 4).

In regards to claim 8, Bøe further discloses: another steering element (at least figures 2 & 4 show multiple steering elements 39), angularly offset from the steering element, about a longitudinal axis of the housing (as shown in at least figures 2 & 4).

In regards to claim 9, Bøe further discloses: a biasing wheel (at least figures 2 & 4 show multiple biasing wheels 39); and a biasing mechanism that biases the biasing wheel away from the housing (as shown in at least figures 2 & 4).

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable US Patent 5,881,807 (i.e. Bøe et al.) in view of US Publication 2008/0196901 A1 (i.e. Aguirre et al.) with the teachings of US Patent 5,360,066 (i.e. Venditto et al.).

In regards to claim 10, Bøe discloses: a switch configured to actuate a downhole tool (at least abstract introduces an injector (1) for injecting a traceable material into an oil and/or gas reservoir is lowered down into a bore hole that is in communication with the reservoir; at least column 3, lines 3-19 introduces the lever arms/pantograph is operated by a piston rod 18 forming a part of a piston/cylinder device 5, 25; the system comprises a piston pump 4 driven by an electric motor 3 in such a manner that pressurized well fluid is transported to the cylinder 5 via the slide valve 2 and the connections 19 and 20; the fluid transported to the cylinder 5 will be led to the one side of the piston 25 or the other, depending on the position of the slide valve 2; when the piston 25 is in the position as shown in FIG. 3, section 10, the pantograph 6 and the gland plate 7 are in a retracted position in the injector).
	However, Bøe in view of Aguirre appear to be silent in regards to: a detonator; and a switch configured to actuate the detonator.
	Nonetheless, Venditto discloses: a detonator (at least abstract, column 2, line 20- column 3, line 5, column 3, line 54- column 4, line 55, and column 22, line 17- column 23, line 60 introduces gun string 6 for perforating a casing of borehole 12 as shown in at least figures 12-13); and a switch configured to actuate the detonator (at least abstract, column 2, line 20- column 3, line 5, column 3, line 54- column 4, line 55, column 22, line 17- column 23, line 60 and figures 3-9 & 12-13 introduces charges 24 preferably comprise shaped charges or similar charges which direct the force of the charge in a particular direction; charges 24 are placed within a generally vertically aligned, or a narrow angular pattern within gun section 21).
	Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made, to modify the teachings of Bøe in view of Aguirre to include the teachings of Venditto, by modifying the actuation of the downhole rotatable, steerable tool taught by Bøe in view of Aguirre to include for the actuation of the downhole rotatable, steerable tool to be of a detonator taught by Venditto for purposes of including reducing pressure required to initiate fractures and reducing the undesirable effects of near wellbore tortuosity (abstract). 

Claims 25-30 is/are rejected under 35 U.S.C. 103 as being unpatentable US Patent 5,881,807 (i.e. Bøe et al.) in view of US Publication 2008/0196901 A1 (i.e. Aguirre et al.) with the teachings of US Publication 2016/0312587 A1 (i.e. Montaron et al.).

In regards to claim 25, Bøe discloses: a controller; and a sensor (at least column 3, line 61- column 4, line 6 introduces at the one end of the injector, i.e. in sections 26 to 31, there are located electrotechnical components such as actuators and sensors (not shown) forming a part of the operation and control systems; at least column 4, lines 37-47 introduces the injector may be provided with cantilevered rolls 39 or wheels arranged at the gland plate and at the injector body, respectively, rendering it possible to rotate the injector, for instance when searching for openings in the well wall).
	However, Bøe in view of Aguirre appear to be silent in regards to: a sensor that includes at least one of an accelerometer, inclinometer, magnetometer, or a gravity sensor, wherein the controller is configured to calculate an orientation of the steerable sub based on a reading from the sensor.
	Nonetheless, Montaron discloses: a sensor that includes at least one of an accelerometer, inclinometer, magnetometer, or a gravity sensor, wherein the controller is configured to calculate an orientation of the steerable sub based on a reading from the sensor (at least abstract and paragraph [0033] introduces laser cutting system 100 is operable to form radial slots and/or perforations 132 in a wellbore casing 122 and a subterranean rock formation 130 penetrated by the wellbore 120; at least paragraph [0084] introduces to cut the radial slots 132a-d such that the non-cut portions of the formation 130 are precisely oriented in a vertical direction (i.e., the direction of the gravity vector) along the weaknesses 136, as shown in FIG. 16, and in a horizontal direction (i.e., the direction perpendicular to the gravity vector) along the weaknesses 135, as shown in FIG. 15, the angular orientation of the laser cutting apparatus 200 with respect to the direction of gravity may be measured downhole with an inclination sensor and/or other gravity measurement sensor, such as described above, and accounted for by the electronic control system to orient the radial slot pattern).
(at least paragraph [0002]).

In regards to claim 26, Montaron further discloses: wherein the controller is further configured to calculate an orientation of gravity (at least paragraph [0084] introduces to cut the radial slots 132a-d such that the non-cut portions of the formation 130 are precisely oriented in a vertical direction (i.e., the direction of the gravity vector) along the weaknesses 136, as shown in FIG. 16, and in a horizontal direction (i.e., the direction perpendicular to the gravity vector) along the weaknesses 135, as shown in FIG. 15, the angular orientation of the laser cutting apparatus 200 with respect to the direction of gravity may be measured downhole with an inclination sensor and/or other gravity measurement sensor, such as described above, and accounted for by the electronic control system to orient the radial slot pattern).

In regards to claim 27, Montaron further discloses: wherein the controller is further configured to calculate in which one of the two opposite directions to turn the steering element to align a firing direction of a shaped charge with a desired firing direction of the shaped charge (at least abstract and paragraph [0033] introduces laser cutting system 100 is operable to form radial slots and/or perforations 132 in a wellbore casing 122 and a subterranean rock formation 130 penetrated by the wellbore 120), based on the calculated orientation of the steerable sub and the orientation of the gravity (at least paragraph [0084] introduces to cut the radial slots 132a-d such that the non-cut portions of the formation 130 are precisely oriented in a vertical direction (i.e., the direction of the gravity vector) along the weaknesses 136, as shown in FIG. 16, and in a horizontal direction (i.e., the direction perpendicular to the gravity vector) along the weaknesses 135, as shown in FIG. 15, the angular orientation of the laser cutting apparatus 200 with respect to the direction of gravity may be measured downhole with an inclination sensor and/or other gravity measurement sensor, such as described above, and accounted for by the electronic control system to orient the radial slot pattern).

In regards to claim 28, Montaron further discloses: wherein the controller is configured to operate for aligning the firing direction with the desired firing direction (at least paragraph [0084] introduces to cut the radial slots 132a-d such that the non-cut portions of the formation 130 are precisely oriented in a vertical direction (i.e., the direction of the gravity vector) along the weaknesses 136, as shown in FIG. 16, and in a horizontal direction (i.e., the direction perpendicular to the gravity vector) along the weaknesses 135, as shown in FIG. 15, the angular orientation of the laser cutting apparatus 200 with respect to the direction of gravity may be measured downhole with an inclination sensor and/or other gravity measurement sensor, such as described above, and accounted for by the electronic control system to orient the radial slot pattern).
	However, Bøe in view of Aguirre with the teachings of Montaron appear to be silent in regards to: wherein the controller is configured to operate autonomously for aligning the firing direction with the desired firing direction. 
	Nonetheless, it has been held that broadly providing an automatic or mechanical means to replace a manual activity which accomplished the same result is not sufficient to distinguish over the prior art. In re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958). 
	Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made, to modify the teachings of Bøe in view of Aguirre with the teachings of Montaron to include for the controller to be configured to operate autonomously for aligning the firing direction with the desired firing direction to allow for purposes of achieving optimal operating conditions in a timely manner for at least hydrocarbon recovery purposes.

In regards to claim 29, Montaron further discloses: wherein the controller is configured to continuously align the firing direction with the desired firing direction (at least paragraph [0078 and 0084] introduces to cut the radial slots 132a-d such that the non-cut portions of the formation 130 are precisely oriented in a vertical direction (i.e., the direction of the gravity vector) along the weaknesses 136, as shown in FIG. 16, and in a horizontal direction (i.e., the direction perpendicular to the gravity vector) along the weaknesses 135, as shown in FIG. 15, the angular orientation of the laser cutting apparatus 200 with respect to the direction of gravity may be measured downhole with an inclination sensor and/or other gravity measurement sensor, such as described above, and accounted for by the electronic control system to orient the radial slot pattern).

In regards to claim 30, Montaron further discloses: wherein the controller is configured to align the firing direction with the desired firing direction at selected times (at least paragraph [0078 and 0084] introduces to cut the radial slots 132a-d such that the non-cut portions of the formation 130 are precisely oriented in a vertical direction (i.e., the direction of the gravity vector) along the weaknesses 136, as shown in FIG. 16, and in a horizontal direction (i.e., the direction perpendicular to the gravity vector) along the weaknesses 135, as shown in FIG. 15, the angular orientation of the laser cutting apparatus 200 with respect to the direction of gravity may be measured downhole with an inclination sensor and/or other gravity measurement sensor, such as described above, and accounted for by the electronic control system to orient the radial slot pattern).

Claims 31-34 is/are rejected under 35 U.S.C. 103 as being unpatentable US Publication 2014/0131045 A1 (i.e. Loiseau et al.) in view of US Publication 2008/0196901 A1 (i.e. Aguirre et al.).

In regards to claim 31, Loiseau discloses: A gun string (comprising at least 106A and/or 108) for perforating a casing (at least 182) in a well (at least 180; as shown in at least figures 8-11), the gun string comprising: 
	a gun (at least 106C) that includes one or more shaped charges (at least paragraph [0067] introduces the casing, cement sheath and formation are perforated by the shaped charge jet as represented by the converging dashed lines 188 of FIG. 11), the one or more shaped charges having a firing direction D (as depicted in at least figure 11); and 
	a steerable sub (at least 106A) connected to the gun (as shown in at least figures 8-11), 
	wherein the steerable sub comprises: 
	a housing (at least 128) extending along a longitudinal axis (as shown in at least figures 8-11); 
	a steering element (at least 140) attached to the housing (as shown in at least figures 8-11); and 
	an actuation mechanism (at least 138) connected to the steering element (as shown in at least figures 8-11).
	However, Loiseau appears to be silent in regards to: a steering element attached to the housing and configured (i) to partially extend out of the housing and to move along the longitudinal axis while contacting the well, and (ii) to turn in either one of two opposite directions, which are perpendicular to the longitudinal axis, to tilt a steering orientation relative to the longitudinal axis; and 
configured to change the steering orientation of the steering element relative to theAttorney Docket No. 0343-064-3/1019U.S. Application No. 16/193,039 Page 6longitudinal axis by turning the steering element while in contact with the well.
	Nonetheless, Aguirre discloses: a steering element (at least 127) attached to the housing (at least 110) and configured (i) to partially extend out of the housing (as shown in at least figures 2 & 5) and to move along the longitudinal axis while contacting the well, and (ii) to turn in either one of two opposite directions, which are perpendicular to the longitudinal axis (Examiner notes this limitation is inherently taught within Aguirre as the rotation of an element can be either clockwise or counter-clockwise), to tilt a steering orientation relative to the longitudinal axis (at least 180; at least paragraph [0035-0036] introduces “…traction elements 127 in the form of rolling wheels as depicted in FIGS. 2-4 may be steered by radial forces across the surface of the wall 250 in a direction and manner that maintains alignment with the largest possible diameter of the well 200…”); and 
	an actuation mechanism (comprising at least 125) connected to the steering element and configured to change the steering orientation of the steering element relative to theAttorney Docket No. 0343-064-3/1019U.S. Application No. 16/193,039 Page 6longitudinal axis by turning the steering element while in contact with the well (at least paragraph [0018-0020] and figures 1-3 introduces “…where the tractor portion 150 appears rotable in one direction about the axis 180 that is opposite a potential rotation of the centralizing portion 175 about the axis 180 (see arrows 190, 195)…”; “…the tractor portion 150 is configured for continuous movement with arms 125 extending from an arm cavity 130 in the elongated body 110…”; at least paragraph [0035-0036] introduces “…traction elements 127 in the form of rolling wheels as depicted in FIGS. 2-4 may be steered by radial forces across the surface of the wall 250 in a direction and manner that maintains alignment with the largest possible diameter of the well 200…”).
	Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made, to modify the teachings of Loiseau to include the teachings of Aguirre, by modifying the steering element(s) of steerable sub connected to the gun taught by Loiseau to include for at least a steering element to be attached to the housing and configured (i) to partially extend out of the housing and to move along the longitudinal axis while contacting the well and (ii) to turn in either one of two directions, which are perpendicular to the longitudinal axis taught by Aguirre for delivering tools through hydrocarbon wells (at least paragraph [0002]). Furthermore, doing so, allows for the tool to be positioned at a well location of interest in spite of the non-vertical nature of such wells (at least paragraph [0003]).

In regards to claim 32, Loiseau further discloses: wherein the gun is fixedly attached to the steerable sub (as shown in at least figures 8-11).

In regards to claim 33, Aguirre further discloses: wherein the steerable sub (at least 110) is directly attached to a wellbore tool (at least 160, as shown in at least figures 1-2).

In regards to claim 34, Aguirre further discloses: a rotatable arm (at least 125) connecting the steerable sub (at least 110) to a wellbore tool (at least 160, as shown in at least figures 1-2), wherein the rotatable arm is configured to freely rotate around a longitudinal axis of the casing (at least paragraph [0035-0036] introduces “…traction elements 127 in the form of rolling wheels as depicted in FIGS. 2-4 may be steered by radial forces across the surface of the wall 250 in a direction and manner that maintains alignment with the largest possible diameter of the well 200…”).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEEL G PATEL whose telephone number is (469)295-9168.  The examiner can normally be reached on M-F, 8:30AM-5:00PM, CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Moorad can be reached on (571) 270-3436.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/NEEL GIRISH PATEL/Examiner, Art Unit 3676